DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicant’s request for an interview is acknowledged and if after review of this action, which the examiner feels will facilitate any interview, such is still desired then they may contact the examiner.

Claim Status
Claims 3-5 are new.
Claim 2 is canceled.
Claims 1 and 3-5 are under examination.

Priority
Applicant’s Arguments:  According to the Office Action, the instant disclosure fails to adequately describe or fully enable the instant claims so too fails the priority document leaving the chain of priority broken.
Applicants disagree and respectfully assert that the claims are fully supported in the priority applications.
Reconsideration and withdrawal of the priority claims is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been considered but amount to no more than disagreement with the examiner with no rationale of support of their position.  Thus, the allegation cannot be found persuasive.  Furthermore, for the reasons infra, the claims are still rejected under 112 first paragraph and so are not entitled to priority for the reasons of record.  The U.S. effective filing date is set at 02/12/2020 for the claims under examination above.

Objections Withdrawn
Specification
The objection for use of the term OVAREX (Paragraph 0025) is withdrawn in view of Applicant’s amendments. 

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1-2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendments.

The rejection of claims 1-2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 102
The rejection of claims 1-2 under pre-AIA  35 U.S.C. 102b as being anticipated by Moore (Gynecologic Oncology, Vol. 108, No. 2, Pg. 402-408, published 02/2008) is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 101
The rejection of claims 1-2 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claim 1 remains and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of assessing whether a pelvic mass is a stage I ovarian cancer or benign disease comprising detecting elevated levels of HE4, CA125, CA72-4, and SMRP in a human patient’s serum sample compared to benign disease control, does not reasonably provide enablement for similar methods used for non-human species, similar methods using any other sample type, or similar methods detecting mere presence of the markers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 1-2 are rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AJA), first paragraph, because the specification, while being enabling for methods of assessing whether a pelvic mass is a stage I ovarian cancer or benign disease comprising detecting elevated levels of HE4, CA125, CA72-4, and SMRP in a human patient’s serum sample compared to benign disease control, does not reasonably provide enablement for similar methods used for non-human species, similar methods using any other sample type, or similar methods detecting mere presence of the markers. In response, claim 2 has been canceled and claim 1 has been amended thereby obviating the rejections.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issues below.
Applicant states that their amendments obviate the rejection.  However, they do not fix the issue of the claims requiring detection of elevated levels of HE4, CA125, CA72-4, and SMRP in a human patient’s serum sample compared to benign disease control in order to diagnose disease.  The new claims also suffer from these issues and so, for the reasons of record, the claims above remain/are rejected here.  Applicant might consider limiting the sample to serum and requiring elevated levels of each marker be detected compared to the control above.

Claim Rejections - 35 USC § 103
Claim 1 remains and claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schummer (US2003/0108965, published 06/12/2003, on IDS), in view of Hellstrom (Cancer Research, Vol. 63, Pg. 3695-3700, 2003, on IDS), Zhang (US2007/0172902, priority to 06/22/2005, on IDS), Negishi (Gynecologic Oncology, Vol. 48, Pg. 148-154, 1993, on IDS) and Tempany (Radiology, Vol. 215, No. 3, Pg. 761-767, 2000, on IDS).
Applicant’s Arguments:  Claims 1-2 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over Schummer (US2003/0108965, published 06/12/2003, on IDS), in view of Hellstrom (Cancer Research, Vol. 63, Pg. 3695-3700, 2003, on IDS), Zhang (US2007/0172902, priority to 06/22/2005, on IDS), Negishi (Gynecologic Oncology, Vol. 48, Pg. 148-154, 1993, on IDS) and Tempany (Radiology, Vol. 215, No. 3, Pg. 761-767, 2000, on IDS).
It is well settled that to support an obviousness rejection, all elements of the claims must be shown the art. See KIS HIMPP v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1366 (Fed. Cir. 2014) (explaining that a strong evidentiary basis is needed to support an obviousness rejection). In particular, the court in K/S H7JMPP explained that common sense or basic knowledge cannot establish the presence of an element itself. Id. (stating that an assessment of basic knowledge and common sense as a replacement for documentary evidence for core factual findings lacks substantial evidence support).
Similarly, the Federal Circuit has expressed the need for caution when using common sense to supply a missing limitation. See Arendt SARL. v. Apple, 832 F.3d 1355 (Fed. Cir. 2016). In Arendt, the prior art taught each limitation except the step of searching a database for a telephone number. The Patent Trial and Appeal Board affirmed an obvious rejection during an inter partes review, asserting that common sense would lead one to search for the telephone number. The Federal Circuit reversed, holding that the use of common sense to fill in a claim element was conclusory and unsupported, stating that common sense is typically invoked to provide a known motivation to combine, not to supply a missing claim limitation. Id.
These Federal Circuit cases are consistent with the US Supreme Court decision in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In KSR the Supreme Court established that obviousness of an invention cannot be established “merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 550 U.S. at 418. It must be determined “whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.” Id. Therefore, even if the cited documents or combination thereof were to teach all features of the claims, which is not the case, the claimed invention would still be nonobvious.
An obviousness determination requires finding both that a skilled artisan would have been motivated to combine the teachings of the prior art and that the skilled artisan would have had a reasonable expectation of success in doing so. Inre Stepan, 868 F.3d 1342 (Fed. Cir. 2017); see also Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc., 520 F.3d 1358, 1365 (Fed. Cir. 2008) (teaching, suggestion, or motivation to combine remains the primary guarantor against a non- statutory hindsight analysis); Jn re Fritch, 23 USPQ 2d 1780, 1783-1784 (Fed. Cir. 1992) (“The mere fact that the prior art may be modified in the manner suggested by the Examiner does not make the modification obvious unless the prior art suggests the desirability of the modification”). There must be some prior art teaching which would have provided the necessary incentive or motivation for modifying the reference teachings. In re Laskowski, 12 USPQ 2d 1397, 1399 (Fed. Cir. 1989); Jn re Obukowitz, 27 USPQ 2d 1063 (BOPAI 1993).
Indeed, it is respectfully asserted that the obviousness rejection fails because a reasonable expectation of success has not been shown. See Redline Detection, LLC vy. Star Envirotech, Inc., 811 F.3d 435,449 (Fed. Cir. 2015) (in an obviousness rejection, the burden is on the Examiner to show that one of ordinary skill would have had a motivation to combine the references with a reasonable expectation of success); see also In re Dow, 5 USPQ 2d 1529, 1531 (Fed. Cir. 1988) (for a §103 rejection to be proper, both the suggestion of the claimed invention and the expectation of success must be founded in the prior art, and not Applicant’s disclosure).
The insufficiency of the obviousness rejection is yet further demonstrated by additional Federal Circuit case law. See, e.g., Personal Web Techs., LLC vy. Apple, Inc., 848 F.3d 987, 992 (Fed. Cir. 2017). In Personal Web Techs., the Board reasoned that a skilled artisan would have had a motivation to combine the teaching of two documents (Woodhill and Stefik) because “a person of ordinary skill in the art reading Woodhill and Stefik would have understood that the combination of Woodhill and Stefik would have allowed for the selective access features of Stefik to be used with Woodhill’s content-dependent identifiers feature.” But the Federal Circuit held that the Board’s reasoning “is not enough: it does not imply a motivation to pick out those two references and combine them to arrive at the claimed invention.” Id. (emphasis added) (citing Belden Inc. v. Berk-Tek LLC, 805 F.3d 1064, 1073 (Fed. Cir. 2015), (stating “[O]bviousness concerns whether a skilled artisan not only could have made but would have been motivated to make the combinations or modifications of prior art to arrive at the claimed invention.”). See also Inre Van Os, 844 F.3d 1359, 1361 (Fed. Cir. 2017) (stating that absent some articulated rationale, a finding that a combination of prior art would have been common sense or intuitive is no different than merely stating the combination would have been obvious).
Furthermore, in KSR the Supreme Court has reaffirmed the factors set out in Graham vy. John Deere Co. of Kansas City, 383 US 1, 86 S.Ct. 684, 15 L.Ed.2d 545, 148 USPQ 459 (1966): “[T]he scope and content of the prior art are determined; differences between the prior art and the claims at issue are ... ascertained; and the level of ordinary skill in the pertinent art resolved. Against this background the obviousness or nonobviousness of the subject matter is determined. Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented.”
In addition, in view of the herein-cited disclosure in the present application, and to foreshadow the following discussion, the present is clearly patentable over the cited art. See In re Albrecht, 514 F.2d 1389, 1396 (CCPA 1975) (unexpected results sufficient to demonstrate nonobviousness); In re Chupp, 816 F.2d 643, 646, (Fed. Cir. 1987) (evidence of superior, unexpected properties in one of a spectrum of common properties can be sufficient to show nonobviousness), In re Clemens, 622 F.2d 1029, 1036 (CCPA 1980) (unexpected results for a single member of subgenus establishes nonobviousness); see also, MPEP § 2145.
Applying the law to the instant facts, the references relied upon by the Office Action does not disclose, suggest or enable Applicants’ invention.
In response, claim 2 has been canceled and claim 1 has been amended thereby obviating the rejections.
Thus, Applicants respectfully request reconsideration and withdrawal of the pending rejections.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the claims above.
Applicant cites many case laws above but fails to connect them in anyway to the instant case and so these arguments are off-point and not persuasive.
Applicant states that not all claim elements are provided by the teachings of the prior art here.  However, this is not correct.  First, Applicant fails to point out any that are missing and so this argument is not supported and so cannot be found persuasive.
Additionally, use of the obvious method on humans was previously established in the rejection of record.  Use of anti-He4 antibodies 2H5 and 3D8 is obvious since these antibodies were taught for detecting He4 in the rejection of record.  See the previous rejection and Hellostrom’s teaching for example.  Use of these known antibodies to detect He4 is obvious since it is merely use of known products for their intended purpose of binding He4 in an obvious method to arrive at a predictably functional method as previously discussed.  All other claim limitations of claim 1 as amended were addressed previously and so this rejection must stand for claim 1.  
With respect to claim 3, Schummer teaches places which provided samples prior to treatment and so it is clear to one of ordinary skill in this art that if cancer is detected in a patient then it must be treated (0124).  Such treatment will occur at a center with expertise at treating such observed pelvic masses such as the institutions of paragraph 0124 of Schummer.    Further support of this is found at 0012 of Schummer which makes clear treatment follows detection of malignant conditions.  Schummer also provides methods of treatment at 0035 and claims 69-70.  With respect to assigning degrees of urgency as in triage, it is obvious that cancer patients are in need of treatment and so should immediately be referred to an expert.  Zhang supports this conclusion at paragraph 0007 citing dismal prognosis of late stage ovarian cancer.  Diagnostics can be used to manage subject treatments (Zhang, (0009)).  Therefore, it would have been obvious to one of ordinary skill in this art to treat a human patient for a pelvic mass that is stage I ovarian cancer after diagnosis with the obvious method of record previously and above, in part by triaging the patient to a center with expertise in treating the mass.
Taken all together, the combined teachings clearly render obvious claims 1 and 3.
Applicant then incorrect alleges that some prior art given reasoning or incentive is needed to combine teachings.  This is not the case as no written motivation to combine is required before a finding of obviousness. There is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).
Applicant then alleges there is no reasonable expectation of success at arriving at the claimed method.  This is not the case for the reasons of record.  Applicant provides no reasoning for their disagreement and so this unsupported argument is not persuasive.
Applicant appears to argue unexpected results but provides none.  This argument is thus not persuasive.
Applicant then states the references do not enable the invention.  Again, no reasoning is given and so the argument falls.  For the reasons of record, the inventions rejected here are obvious and enabled by the references.  Nothing is lacking from the references that would prohibit performance of the claimed method.
Taken all together, Applicant’s arguments and the teachings of the references, this rejection stands and is made for claim 3.  

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 3 and 5 recite triaging patients with stage I ovarian cancer to gyn oncologists or a center with expertise in treating the disease.  The closest teachings in the original disclosure are at 0076 but said paragraph only states triaging patients with a mass to these experts/oncologists.  It does not teach or contemplate sending stage I ovarian cancer patients to the same.  Thus, the original disclosure teaches a genus of the instant claims but not the now claimed species.  Since a genus does not anticipate a species, the claims were not contemplated in the original disclosure and thus contain new matter.
Additionally, claim 3 requires only a single marker.  Yet, 0076 states a multimarker panel is used for triage.  Thus, the claim goes beyond the breadth of the originally disclosed invention and comprises new matter for this reason also.
Claims 4-5 recite use of OVAREX as the anti-CA125 detection antibody.  However, this antibody was only taught for use as a treatment in the original disclosure (0025) and so it use as a detection reagent was not taught in the original disclosure and so is new matter.
Also, claim 5 recites use of only HE4 and CA125 for triage.  The specification never states use of only these two markers are sufficient for triage (0076).  Two markers is still not several markers as taught for triage at 0076.  Therefore, claim 5 goes beyond the original disclosure in breadth and contains new matter for this reason also.

Claims 1 and 3-5 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph or 35 U.S.C. 112(a), because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention, because the specification does not provide evidence that the claimed biological materials are (1) known and readily available to the public; (2) reproducible from the written description.
It is unclear if a cell line which produces an antibody having the exact chemical identity of any of the anti-HE4 antibodies 2H5, 3D8 or 4H4 is known and publicly available, or can be reproducibly isolated without undue experimentation.  Therefore, a suitable deposit for patent purposes is suggested.  Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of: (1) the claimed cell line; (2) a cell line which produces the chemically and functionally distinct antibody claimed; and/or (3) the claimed antibody's amino acid or nucleic acid sequence is an unpredictable event.
Harris (Biotechnology, Vol. 11, Pg. 1293-1297, 1993) describes heterogeneity in the heavy chain of a recombinant antibody directed against human epidermal growth factor receptor-2 (Abstract).  During transfection of antibody heavy and light chain genes into Chinese hamster ovary cells, the mutation Y376Q developed.  When the cell line was propagated, 10% of subclones produced high levels of this variant while 90% produced antibody with the expected heavy and light chain sequences (Abstract).  Therefore, alterations to antibody amino acid sequence do occur in processes of antibody reproduction without a hybridoma and can affect the reproducibility of a specific antibody species.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Colman P. M. (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column).  Taken together, it would require undue experimentation to reproduce the claimed antibody species 2H5, 3D8, and 4H4.  Deposit of the hybridoma would satisfy the enablement requirements of 35 U.S.C. § 112, first paragraph.  See, 37 C.F.R. 1.801-1.809.  
If the deposit is made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty and that all restrictions upon public access to the deposited material will be irrevocably removed upon the grant of a patent on this application.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  
If the deposit is not made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR 1.801-1.809 regarding availability and permanency of deposits, assurance of compliance is required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request:
	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application:
	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
	(d) the deposits will be replaced if they should become nonviable or non-replicable.
In the instant case, the specification makes no mention of the Budapest treat or any deposit of any hybridoma.  It is not clear that a deposit was made under the terms of the Budapest Treaty, nor is there available a viability statement, i.e. one certifying that the deposit was viable at the time of the deposit or a certificate verifying such from the depository.	
Amendment of the specification to recite the date of deposit and the complete name and address of the depository is required.  As an additional means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
If a deposit is made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in the applicant's possession at the time the application was filed.
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation oregovomab, and the claim also recites OVAREX which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The presence of multiple interpretations renders the claims indefinite.  
Claims 4-5 contain the trademark/trade name OVAREX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the product oregovomab and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schummer (US2003/0108965, published 06/12/2003, on IDS), in view of Hellstrom (Cancer Research, Vol. 63, Pg. 3695-3700, 2003, on IDS), Zhang (US2007/0172902, priority to 06/22/2005, on IDS), Negishi (Gynecologic Oncology, Vol. 48, Pg. 148-154, 1993, on IDS) and Tempany (Radiology, Vol. 215, No. 3, Pg. 761-767, 2000, on IDS) as applied to claims 1 and 3 above, and further in view of Sadeghi (US2003/0226155, published 12/04/2003).
Schummer teaches a method for diagnosing cancer comprising detection of HE4, mesothelin-related antigen (SMRP), and CA125 (Paragraphs 0024-0025).  HE4, CA125 and SMRP are overexpressed in ovarian cancer (Abstract and Paragraph 0007).  Ovarian cancer can be diagnosed with this method (Paragraphs 0002 and 0017).  The biological samples assessed can include blood (Paragraph 0095) and serum and plasma (Paragraph 0096).  The levels of the biomarker detected can be compared to those (reference value) in a healthy patient (Paragraph 0064).  Said diagnostic assay can be quantitative (Paragraph 0064).  HE4 can be detected with an antibody using an ELISA-based assay (Paragraph 0110) which can be a sandwich ELISA (0041) using immobilized 3D8 antibody as the capture reagent and biotinylated 2H5 as the detection reagent (0041).   Antibody 4H4 is taught as well (0142).  ELISA can be used to detect other markers in serum as well (Paragraph 0143 and Claim 37).  Their experiments include use of samples from patients with stage I ovarian cancer (0124 and 0145).  
Hellstrom teaches use of 2H5 and 3D8 in a sandwich ELISA assay for detection of HE4 in patient sera to diagnose ovarian cancer (Abstract).  CA125 was also detected in this method (Abstract).  They conclude that both biomarkers have the same specificity and sensitivity in this assay for ovarian cancer (Abstract).  Patients with early stage cancers were analyzed (Table 1).  HE4 was also used as a biomarker in women with ovarian masses (Pg. 3695, Column 2, Paragraph, third) which would be pelvic masses.
Neither Schummer nor Hellstrom teaches the detection of CA72-4 for diagnosis of ovarian cancer.  This deficiency is remedied by Zhang and Negishi.
Zhang teaches biomarkers useful in qualifying ovarian cancer status in a patient (Abstract).  Biomarkers can be detected via immunoassay using a substrate comprising affinity reagents (0013).  These reagents can be antibodies (0027).  Their method comprises measuring at least one biomarker from CA125II (CA125 synonym), CA72-4, HE4, and SMRP (mesothelin) (0018 and 0115).  Biological samples to be used in their experiments include blood, serum and plasma (0030).  The immunoassay used can be an ELISA (0035).  Preferably three or more biomarkers are measured so as to provide greater predictive value (0111).  Biomarker levels are compared to those in non-cancer subject controls (0026).  Also, CA125 is a well-characterized ovarian cancer marker for stage I ovarian cancers (0006).
Negishi teaches the detection of CA72-4 in serum as a marker for the detection of ovarian cancer (Abstract).  This biomarker can be measured by immunoradiometric assays (Abstract).  They also teach that its expression is elevated in cases of ovarian cancer compared to normal tissue (Pg. 151-152).  
Therefore, Zhang and Negishi teach the use of CA72-4 for the same purpose as the biomarkers HE4, CA125, and SMRP taught by Schummer and Hellstrom above.  
With respect to use of the biomarkers above to assess presence of stage I ovarian cancer in patients with a pelvic mass, Tempany supports the teachings of Hellstrom above.  Tempany teaches that in the case of ovarian cancer, an accurate depiction of the sites of abnormal disease is important because it will help determine the sites at which biopsy will be performed at surgery (Pg. 762, Column 1, Paragraph, second).  Such sites were in the pelvis of patients where masses and ovaries were evaluated for size, echogenicities, and internal characteristics Pg. 762, Column 3, Paragraph, first).
Thus, it was well-known at the time of filing that ovarian cancer diagnosis would comprise examination of a patient for pelvic masses and that a patient suspected of having ovarian cancer could have a pelvic mass, said mass potentially being ovarian cancer. 
With respect to use of all four of the biomarkers of instant claims HE4, CA125, CA72-4, and mesothelin (SMRP), to diagnose ovarian cancer, all are known in the prior art to be used for this purpose, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Furthermore, Zhang brings all together to diagnose ovarian cancer.  Furthermore, since markers in this set can be used to detect Stage I disease, it is obvious to use this panel as a whole to diagnose stage I ovarian cancer.  
As discussed above, it is equally obvious to include pelvic mass evaluation in the diagnosis protocol comprising detection of the four biomarkers above.  This is because such masses, as taught by Tempany, could be biopsied and used to confirm diagnosis made with serum biomarkers, providing a more accurate assessment of patient disease.  Based on the successes and knowledge provided by the authors above, one of ordinary skill in this art would have had a high probability of success in diagnosing stage I ovarian cancer in a patient with a pelvic mass with a method comprising the detection of the four biomarkers of instant claims.  One of ordinary skill in this art is constantly seeking improved diagnostic methods for early cancer detection and an assay using the biomarkers of the instant claims, since it is known that use of multiple markers can improve sensitivity of cancer detection, would provide the advantage of facilitating early detection.  
Additionally, use of the obvious method on humans is established in the rejection above.  Use of anti-He4 antibodies 2H5 and 3D8 is obvious since these antibodies were taught for detecting He4 above.  See Hellostrom’s teaching for example.  Use of these known antibodies to detect He4 is obvious since it is merely use of known products in an obvious method for their intended purpose of binding He4 to arrive at a predictably functional method as previously discussed.  All other claim limitations of claim 4 are addressed above save for use of OVAREX which is discussed infra.  
With respect to claim 5, Schummer teaches places which provided samples prior to treatment and so it is clear to one of ordinary skill in this art that if cancer is detected in a patient then it must be treated (0124).  Such treatment will occur at a center with expertise at treating such observed pelvic masses such as the institutions of paragraph 0124 of Schummer.    Further support of this is found at 0012 of Schummer which makes clear treatment follows detection of malignant conditions.  Schummer also provides methods of treatment at 0035 and claims 69-70.  With respect to assigning degrees of urgency as in triage, it is obvious that cancer patients are in need of treatment and so should immediately be referred to an expert.  Zhang supports this conclusion at paragraph 0007 citing dismal prognosis of late stage ovarian cancer.  Diagnostics can be used to manage subject treatments (Zhang, (0009)).  Therefore, it would have been obvious to one of ordinary skill in this art to treat a human patient for a pelvic mass that is stage I ovarian cancer after diagnosis with the obvious method above, in part by triaging the patient to a center with expertise in treating the mass.
Claims 4 and 5 require the use of OVAREX as the detection antibody for CA125 and none of the references above teach its use.
This deficiency is remedied by Sadeghi who teaches on page 14 in Table 1 at entry 86 oregovomab as a monoclonal antibody which targets CA125, which is a tumor marker for ovarian cancer.  Thus, the prior art, as discussed above and here knew of CA125 use as a biomarker for ovarian cancer and also knew of oregovomab as an anti-CA125 antibody.  Such an antibody is obvious to use in the method of instant claims for the reasons supra and use of oregovomab, a known anti-CA125 antibody, is use of a known antibody to do what it is taught to do in the prior art and so would lead to predictable results in the obvious method.  Its use in said method is thus obvious here.
Taken all together, the combined teachings of the art render the instant claims obvious.

Claim Rejections - Improper Markush Grouping
Claims 1 and 3-5 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial structural feature and a common use that flows from the substantial structural feature for the following reasons:  
MPEP 803.02 provides guidance on the analysis of a proper Markush group.  Members of a proper Markush group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  The MPEP further provides that in the members of a proper Markush group there should be (1) a common utility, and (2) a substantial structural feature essential to that utility.  
In the instant case, the claims above recite three antibody clones that all bind He4 in the alternative.  Yet, the structural feature of antibodies that is responsible for their antigen binding function is the CDR set.  Thus, this must match among a proper Markush group of antibodies.  Here, each clone has a different CDR set and so the antibodies do not all share a substantial structural feature essential to their He4 binding utility.  Thus, the Markush group of He4 antibodies is improper and the claims are rejected here.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1). 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642